UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
CHRISTOPHER DANUSIAR,

                                 Plaintiff,                                 20-cv-1477 (PKC)

                -against-                                                       ORDER

AUDITCHAIN USA, INC., MATREYA.IO,
LLC, JASON M. MEYERS,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

                The limited subject matter jurisdiction of a district court is best addressed at the

outset of a case. It falls upon the Court to raise issues of subject matter jurisdiction sua sponte.

                The plaintiff brings this action invoking subject matter jurisdiction by reason of

diversity of citizenship. 28 U.S.C. § 1332. Where a complaint premised upon diversity of

citizenship names a limited liability company as a party, the complaint must allege the citizenship

of natural persons who are members of the limited liability company as well as the place of

incorporation and principal place of business of any corporate entities that are members of the

limited liability company. See Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51–

52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998)); Strother v.

Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a limited

liability company has the citizenship of each of its members.”); Rule 8(a), Fed. R. Civ. P.

                Here, the plaintiff, Christopher Danusiar, does not allege the citizenship of the

constituent members (persons and entities) of defendant Matreya.io, LLC. Plaintiff also implies

but does not specifically plead his own citizenship. Within 7 days of this Order, plaintiff may

serve upon the LLC an interrogatory limited to the citizenship, i.e., state (if a US citizen) or country
(if not a US citizen), of all natural persons who are members of the LLC and, if a corporation is a

member, the jurisdiction under whose laws it is incorporated and of its principal place of business.

Defendant LLC shall have 7 days to respond to the interrogatory.

               Within 30 days of this Order, plaintiff shall amend his complaint to allege the

citizenship of each of the constituent members of the defendant LLC as well as to specifically

plead his own citizenship, or the action will be dismissed for lack of subject matter jurisdiction.

               SO ORDERED.




Dated: New York, New York
       February 21, 2020
